Case: 11-40188     Document: 00511595980         Page: 1     Date Filed: 09/08/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 8, 2011
                                     No. 11-40188
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ANTWON PARKER,

                                                  Plaintiff - Appellant

v.

JEANIE ALLISON; AMY JONES; PATRICK COOPER; NEAL WEB; MICHAEL
SIZEMORE,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:10-CV-296



Before SMITH, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Proceeding pro se and in forma pauperis, Antwon Parker, Texas prisoner
# 1311517, appeals from the dismissal of five of the nine defendants to his 42
U.S.C. § 1983 civil-rights action. Our jurisdiction is limited to appeals from
“final decisions of the district courts”. 28 U.S.C. § 1291. “[A]ny decision that
adjudicates the liability of fewer than all the parties does not terminate the
action unless the district court (1) expressly determines that there is no just

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40188    Document: 00511595980      Page: 2   Date Filed: 09/08/2011




                                  No. 11-40188

reason for delay and (2) expressly directs the entry of judgment”. Thompson v.
Betts, 754 F.2d 1243, 1245 (5th Cir. 1985) (citing FED. R. CIV. P. 54(b)).
      The district court’s order did not dispose of Parker’s claims against all
defendants and did not provide for an appeal under Rule 54(b). Accordingly,
that order is not a final judgment; and, therefore, our court lacks jurisdiction to
consider the instant appeal.
      DISMISSED.




                                        2